Matter of Dressner v Mooney-Tirao (2020 NY Slip Op 01999)





Matter of Dressner v Mooney-Tirao


2020 NY Slip Op 01999


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


287 CAF 18-01792

[*1]JOSEPH S. DRESSNER, ESQ., ON BEHALF OF THE MINOR CHILD, PETITIONER-RESPONDENT,
vPATRICIA A. MOONEY-TIRAO, SILVIA CHASE, RESPONDENTS-RESPONDENTS, ROSE M. CHASE, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR RESPONDENT-APPELLANT.
JOSEPH S. DRESSNER, CANANDAIGUA, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Ontario County (Brian D. Dennis, J.), entered August 20, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, directed that respondent Patricia A. Mooney-Tirao's visitation with the subject child be supervised. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Chase v Chase ([appeal No. 3] — AD3d — [Mar. 20, 2020] [4th Dept 2020]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court